Citation Nr: 1615729	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to March 1992 and from September 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the record indicates that the Veteran might be unemployable as a result of service-connected PTSD.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is required prior to the adjudication of the Veteran's increased rating claim for PTSD and entitlement to TDIU.

The Veteran was most recently afforded a VA examination in September 2011.  The Veteran submitted a statement received in January 2012 which reported symptoms indicative of a possible worsening of PTSD.  He reported relationship trouble with his new wife due to his anger and dramatic mood changes.  Symptoms also included memory trouble, sleep trouble and difficulty with focus.  Since receiving poor work performance reviews at his last job, his symptoms of PTSD worsened.  He did not do much anymore other that sit at home and wonder what had gone wrong with his life.  He had much difficulty in establishing and maintaining work and his social skills were impaired greatly.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

TDIU is part and parcel of an initial rating claim and the Veteran through the record has claimed that he is unemployable at least in part due to his service-connected PTSD.  The Veteran raised the issue of the TDIU in his September 2011 VA examination.  The Veteran indicated that he struggled with anger, irritability and impatience which led to conflict with his last supervisor which, in essence, led to his losing his job by being forced to resign.  The Board finds the issue of entitlement to TDIU has been raised by the record.  As the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b)(2015), on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete a formal application for a TDIU (VA Form 21-8940), and provide proper notice of the evidence and information necessary to substantiate a TDIU claim.  Any additional development should be undertaken as necessary.

2.  Obtain any updated VA treatment records, including those beyond June 2014 from the Fayetteville VAMC.  All efforts to obtain additional evidence must be documented in the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate psychiatric examination to determine the severity of his service-connected PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, the AOJ must readjudicate the claims based on the entirety of the evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




